Citation Nr: 0801357	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-08 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1963 to October 1965 and in the United States 
Marine Corps from October 1966 to September 1968.  

Procedural history

Service connection was granted for tinnitus in a March 2002 
rating decision, at which time a 10 percent disability rating 
was assigned.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO), which continued the veteran's 
10 percent disability rating for service-connected tinnitus.  
The veteran filed a notice of disagreement in regards to the 
February 2003 rating decision.  He requested review by a 
decision review officer (DRO).  The DRO conducted a de novo 
review of the claim and confirmed the RO's findings in a 
January 2005 statement of the case (SOC).  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in March 2005.

The tinnitus stay

This case involves the matter of an increased rating for 
service-connected tinnitus.  As will be described below, this 
issue has been the subject of significant litigation in 
recent years.

On April 22, 2005, the Secretary of VA directed the Board to 
stay action on all appeals involving an increased rating for 
tinnitus pending the outcome of the Secretary's appeal to the 
United States Court of Appeals for the Federal Circuit (the 
Federal Circuit) of the decision of the United States Court 
of Appeals for Veterans Claims (the Court) in Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  The Federal Circuit 
issued its decision in Smith on June 19, 2006.  Shortly after 
the Federal Circuit's decision, on July 10, 2006, the 
Secretary lifted the stay.  Accordingly, the Board may 
proceed to adjudicate the veteran's increased rating claim.

The Board notes in passing that the Court issued a stay of 
all increased rating claims for tinnitus on July 12, 2006 
"until the period for filing a petition of certiorari to the 
United States Supreme Court from the Federal Circuit's 
decision has passed or, if a petition is filed with the 
Supreme Court, until the Supreme Court has acted on the 
petition for certiorari, whichever period is longer."  The 
stay imposed by the Court affects only those cases listed in 
an addendum to the Court's Order.  The veteran's case is not 
among them.

Issue not on appeal

In an October 2004 rating decision, the RO continued the 
veteran's service-connected post traumatic stress disorder at 
100 percent disabling.  To the Board's knowledge, the veteran 
has not disagreed with that decision and it is therefore not 
in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  

2.  The competent medical evidence does not show that the 
veteran's service-connected tinnitus is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.




CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  Application of extraschedular provisions is not warranted 
in this case. 
38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus, which is currently 
evaluated as 10 percent disabling.  He and his representative 
essentially contend that separate 10 percent ratings should 
be assigned for tinnitus in each ear.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that resolution of the issue on appeal is based 
on the operation of law and that the VCAA is not applicable.  
See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the Court 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA's General Counsel 
has held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOGCPREC 5-2004. 

Moreover, VA's General Counsel has addressed the question of 
VCAA applicability under the specific circumstances at issue 
here.  VAOPGCPREC 2-2004 held that under 38 U.S.C.A. 
§ 5103(a) VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for service-
connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code 6260 
and by the previous versions of Diagnostic Code 6260 as 
interpreted by VA.

This case deals with the issue of whether VA regulations 
allow for the assignment of separate disability ratings for 
tinnitus.  The pertinent facts in this case are not in 
dispute; application of pertinent provisions of the law and 
regulations will determine the outcome.  The Board finds that 
no amount of additional evidentiary development would change 
the outcome of this case, and therefore the provisions of the 
VCAA are not applicable.   

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran has waived his right to a hearing 
before the Board.  

Pertinent Law and Regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2007); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

Evaluation of tinnitus

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85-
4.87 (2002)].  The regulation was again revised in May 2003, 
effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).

Effective prior to June 13, 2003, Diagnostic Code 6260 
provides a single level of disability.  [As discussed below, 
until recently this was a matter of some dispute.]

10% Tinnitus, recurrent. 

Note: A separate evaluation for tinnitus may be combined with 
an evaluation under diagnostic codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Effective June 13, 2003, Diagnostic Code 6260 also provides a 
single level of disability.  

10% Tinnitus, recurrent. 

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2007).

The veteran filed his claim of entitlement to an increased 
disability rating for service-connected tinnitus in February 
2003.  Where, as here, a law or regulation changes after the 
claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted VA to do otherwise and VA did so.  
See VAOGCPREC 7-2003; see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 117 
(1997).  Therefore, both versions of the regulation are 
potentially applicable to his claim.  However, as will be 
explained in greater detail below, under all versions of the 
regulation, the maximum rating which is available for 
tinnitus is 10 percent.  

Analysis

Schedular rating

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus.  In essence, he 
contends that VA regulations permit the assignment of 
separate disability ratings for each ear, citing in 
particular 38 C.F.R. § 4.25.  See the January 7, 2004 notice 
of disagreement; see also the July 18, 2006 Statement of 
Accredited Representative in Appealed Case.  The current 
version of Diagnostic Code 6260, effective June 13, 2003, 
makes it clear that a single evaluation of 10 percent for 
tinnitus will be assigned "whether the sound is perceived in 
one ear, both ears, or in the head."  That version has never 
been in dispute.  Recent litigation revolved around the 
matter of whether the previous version of Diagnostic Code 
6260 (which as indicated above is applicable to this 
veteran's appeal) allowed for separate 10 ratings for 
tinnitus in each ear.   

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
determined that the "plain meaning" of 38 C.F.R. § 4.25(b) 
and the pre-1999 and pre-2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  The Federal Circuit, however, recently reversed 
the Court's holding in Smith, concluding that the Court erred 
in not deferring to the VA's interpretation of Diagnostic 
Code 6260, which is that a veteran is entitled only to a 
single disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  
See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); see 
also 38 U.S.C.A. § 7252(b) (West 2002) [commanding that "the 
Court may not review the schedule of ratings for disabilities 
. . . or any action of the Secretary in adopting or revising 
the rating schedule"]; Wanner v. Principi, 370 F.3d 1124 
(Fed. Cir. 2004) [holding that the Secretary's discretion 
over the rating schedule is "insulated from judicial 
review," with one recognized exception limited to 
constitutional challenges].  

The clear import of the Federal Circuit's holding is that 
regardless of the version of Diagnostic Code 6260 employed, 
the maximum schedular rating available for tinnitus is 10 
percent.  The arguments of the veteran and his representative 
are inapposite to the Federal Circuit's holding.  As there is 
no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994). 

Extraschedular consideration

Though the veteran never raised the issue, the DRO 
adjudicated the matter of the veteran's entitlement to an 
extraschedular rating in the January 2005 SOC.  Since an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2007) in connection with the issue on appeal.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of 
an extraschedular rating is a component of the veteran's 
claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2007).

Neither the veteran nor his representative has identified any 
factors which may be considered to be exceptional or unusual 
with respect to his service-connected tinnitus, and the Board 
has been similarly unsuccessful.  The record does not show 
that the veteran has required frequent hospitalization for 
tinnitus.  Indeed, it does not appear that he has ever been 
hospitalized for hearing problems.  Marked interference with 
employment, beyond that contemplated in the schedular 
criteria, has also not been demonstrated.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In short, the evidence does not support the proposition that 
the veteran's tinnitus presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2007).  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted in this case.

In any event, the veteran is in receipt of a total disability 
rating, so the matter of the assignment of an extraschedular 
rating for tinnitus is effectively moot.  
Conclusion

For the reasons and bases expressed above, the veteran's 
claim is denied as a matter of law.  See Sabonis, supra.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


